Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/08/2021 have been fully considered but they are not persuasive. 
Applicant argues Gothlin and Feit alone or in combination fail to expressly or inherently disclose or make obvious the features of amended independent claim 1. In particular, applicant argues the limitation “a display position of the related information is shifted from a central position in both a height direction of the display region and a width direction of the display region toward a lower side of the display region” is not disclosed. Further, Applicant argues it would not have been obvious to modify the display applications of Feit to shift a display position of related information from a central position in both a height and width direction of the display, and that as shown in Figure 4 of Feit, the applications are sized to fill the display, and such a shift would result in inefficient use of space on the display of Feit. Applicant continues that because of these alleged deficiencies, claim 1 cannot be rendered obvious over these prior art references. 
However, this limitation would have been an obvious design choice variation of Feit, and therefore the combination of Gothlin and Feit also discloses this limitation. Wood has also been provided to further strengthen the argument that this is a design choice and provide additional motivation. Further, such a shift would not have resulted in inefficient use of space for Feit as this would allow for further prioritizing whatever application is running in the larger zone, which is a desirable feature, even if the smaller zone would be less visible. In fact, Feit explicitly teaches that the display of applications is adjusted based upon the size of the zone by running in either a widget mode or non-
Applicant argues that independent claims 8 and 9 recite similar features and therefore the same arguments apply. 
This argument is unpersuasive for at least the same reasons as given above. 
Applicant argues that new claims 16-18 recite additional features and are allowable at least by virtue of their dependency on allegedly allowable base claims, as well as the additional features they recite. 
This argument is unpersuasive for at least the same reasons as given above. 
Applicant argues new claims 19-21 recite additional limitations which were tentatively agreed to overcome Gothlin and Feit alone or in combination, which fail to explicitly or inherently disclose or make obvious the features of these new claims. 
However, this was not tentatively agreed to overcome Gothlin and Feit, rather, as stated in the interview summary mailed 10/26/2021, this limitation was said to be an obvious design choice variation of Feit, and this argument has been provided below, along with Would providing motivation for why such a design choice would be made. As such, this argument is unpersuasive. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-10, 12, 14, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gothlin et al. (US 20180011551) in view of Feit et al. (US 20180136902) and Would et al. (US 20060086022).
In regards to claim 1, Gothlin teaches a vehicle display device comprising: ([0031] multimode screen device.)
a switch section configured to switch a vehicle between automated driving and manual driving; ([0028] an autonomous vehicle that can transition between a manual and autonomous driving mode and vice versa based on the driver's desire. One of ordinary skill would have recognized this may be a switch.)
a display section capable of displaying information related to driving assistance and information unrelated to driving assistance on a display region ([0034] may display multimedia information such as videos or music. [0035] display may also be used for route planning, commands or other vehicle related settings), and 
a controller that, in a case in which manual driving has been switched to automated driving by the switch section, controls so as to change a display state of the related information on the display section such that the related information is less visible than the unrelated information, ([0036] control unit 16 controls display unit. [0031] display unit can transition between different display states when switching between manual and automatic display modes and vice versa. [0034] Automatic display state focuses on multimedia information, making the vehicle information less visible or removed.)
Gothlin does not teach:
the display section simultaneously displays both the information related to driving assistance and the information unrelated to driving assistance during manual driving and automated driving;

However, Feit teaches a vehicle display that may be operable on autonomous or manual system that may be used to enhance the vehicle, driving, or safety ([0033]). The display may include a first and second display region ([0037]), which may be of different sizes and display applications in different modes or sizes ([0041]). The display includes applications, such as map or route information, which is information related to driving assistance, and entertainment applications, which is information unrelated to driving assistance, displayed simultaneously (Fig 4), and which may be displayed in both an automatic and manual mode. Applications running on the first and second display zone may be swapped between the first and second display zones ([0068]) and the first and second zones of the display device may be unequal in size, for example the first zone may be larger than the second zone (Fig 2). The first display region, Zone A is a central position as it is central in the figures, the second display Zone B region shifts, as shown by example to the right. It is merely design choice of Feit that the shift is only in the width direction and to the right. Specifically there are 8 viable options of such a display shift, shifting only in the width direction to the left or to the right, shifting only in the height direction up or down, shifting in both the width and height direction in towards the top left, top right, bottom left, or bottom right of the display. 
Would teaches just that, specifically Would explains prioritizing a display using available space based upon a determined hierarchy ([0054]-[0058]). The display may then be ordered based upon prioritizing such that display starts in either the top right, top left, bottom right, or bottom left ([0132]-[0135]). In a case where the information takes up certain required dimensions, then this also results in shifting only width-wise or height-wise. 

The motivation to do so is that, as acknowledged by Feit, such a display may be used to enhance the vehicle, driving, or safety ([0033]). Further, as one of ordinary skill would have recognized, different display zones allow for more information to be presented to the user while still being organized and readable, such that the driver is not overwhelmed by the information. Still further, the motivation to prioritize information display in such an order is that, as acknowledged by Would, it allows for a better view of information ([0053]) and improves the display ([0004]). 

In regards to claim 2, Feit teaches applications running on the first and second display zone may be swapped between the first and second display zones ([0068]). Additionally, the first and second zones of the display device may be unequal in size, for example the first zone may be larger than the second zone (Fig 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the vehicle display of Gothlin, as already modified by Feit and Would, by further incorporating the teachings of Feit, such that display is divided into sections and when the display switches from a manual mode to an automatic mode, multimedia information is displayed on the larger section of the display and vehicle settings and related information may be displayed on the second, smaller zone and vice versa.


In regards to claim 5, Feit teaches a first and second display zone that can display applications ([0037]) which may be of unequal size (Fig 2). The applications running on each display zone may be swapped based on a user command ([0068]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the vehicle display of Gothlin, as already modified by Feit and Would, by further incorporating the teachings of Feit, such that the vehicle display is divided into at least two sections and applications can be moved to display on either display zone.
The motivation to do so is that, as acknowledged by Feit, distinct display zones may allow for a tactile division ([0038]) which one of ordinary skill in the art would have recognized would allow for the driver to better orient themselves in relation to the screen. This allows the driver to behave more safely in particular during manual driving modes. One of ordinary skill in the art would have also recognized being able to swap applications between different size windows promotes readability and the ease of use of both displays as the zones are neither cluttered, nor are the applications too small to use. This means it would be both safer and more comfortable for the driver.

In regards to claim 6, Gothlin, as modified by Feit and Would, teaches the vehicle display device of claim 1, wherein:

Feit also teaches the selection of one of the display zones through a touch display device may send an application to run in the background ([0067]). As such, one of ordinary skill in the art would have understood that this may interrupt the display of information. This application could display vehicle related information.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the vehicle display of Gothlin, as already modified by Feit and Would, by further incorporating the teachings of Feit, such that the display includes zones and selecting one of them may cause it to run in the background, thereby interrupting its display.
The motivation to do so is that, as acknowledged by Feit, distinct display zones may allow for a tactile division ([0038]) which one of ordinary skill in the art would have recognized would allow for the driver to better orient themselves in relation to the screen. This allows the driver to behave more safely in particular during manual driving modes. One of ordinary skill in the art would have also recognized being able to cause an application to run in the background promotes readability and the ease of use of both displays as the display is less cluttered. This means it would be both safer and more comfortable for the driver.

In regards to claim 7, Gothlin, as modified by Feit and Would, teaches the vehicle display device of claim 1, wherein:
in a case in which automated driving has been switched to manual driving by the switch section, the controller controls so as to change a display state of the related information on the display section such that the related information during manual driving is more visible than the related information 

In regards to claim 8, Gothlin teaches a vehicle display method comprising: ([0002])
displaying, by a display section, information related to driving assistance and information unrelated to driving assistance on a display region, ([0034] may display multimedia information such as videos or music. [0035] display may also be used for route planning, commands or other vehicle related settings)
determining whether or not a switch section has switched manual driving to automated driving; ([0028] an autonomous vehicle that can transition between a manual and autonomous driving mode and vice versa based on the driver's desire. One of ordinary skill would have recognized this may happen when a determination has been made that a switch section has been switched.) and 
in a case in which the switch section has switched manual driving to automated driving, controlling so as to change a display state of the related information on the display section such that the related information is less visible than the unrelated information, ([0031] display unit can transition between different display states when switching between manual and automatic display modes and vice versa. [0034] Automatic display state focuses on multimedia information, making the vehicle information less visible or removed.)
Gothlin does not teach:
the display section simultaneously displays both the information related to driving assistance and the information unrelated to driving assistance during manual driving and automated driving;

However, Feit teaches a vehicle display that may be operable on autonomous or manual system that may be used to enhance the vehicle, driving, or safety ([0033]). The display may include a first and second display region ([0037]), which may be of different sizes and display applications in different modes or sizes ([0041]). The display includes applications, such as map or route information, which is information related to driving assistance, and entertainment applications, which is information unrelated to driving assistance, displayed simultaneously (Fig 4), and which may be displayed in both an automatic and manual mode. Applications running on the first and second display zone may be swapped between the first and second display zones ([0068]) and the first and second zones of the display device may be unequal in size, for example the first zone may be larger than the second zone (Fig 2). The first display region, Zone A is a central position as it is central in the figures, the second display Zone B region shifts, as shown by example to the right. It is merely design choice of Feit that the shift is only in the width direction and to the right. Specifically there are 8 viable options of such a display shift, shifting only in the width direction to the left or to the right, shifting only in the height direction up or down, shifting in both the width and height direction in towards the top left, top right, bottom left, or bottom right of the display. 
Would teaches just that, specifically Would explains prioritizing a display using available space based upon a determined hierarchy ([0054]-[0058]). The display may then be ordered based upon prioritizing such that display starts in either the top right, top left, bottom right, or bottom left ([0132]-[0135]). In a case where the information takes up certain required dimensions, then this also results in shifting only width-wise or height-wise.

The motivation to do so is that, as acknowledged by Feit, such a display may be used to enhance the vehicle, driving, or safety ([0033]). Further, as one of ordinary skill would have recognized, different display zones allow for more information to be presented to the user while still being organized and readable, such that the driver is not overwhelmed by the information. Still further, the motivation to prioritize information display in such an order is that, as acknowledged by Would, it allows for a better view of information ([0053]) and improves the display ([0004]).

In regards to claim 9, Gothlin teaches a non-transitory storage medium storing a program that causes a computer to execute a vehicle display processing, the processing comprising: ([0062])
displaying, by a display section, information related to driving assistance and information unrelated to driving assistance on a display region, ([0034] may display multimedia information such as videos or music. [0035] display may also be used for route planning, commands or other vehicle related settings.)
determining whether or not a switch section has switched manual driving to automated driving; ([0028] an autonomous vehicle that can transition between a manual and autonomous driving mode and vice versa based on the driver's desire. One of ordinary skill would have recognized this may happen when a determination has been made that a switch section has been switched.) and 

Gothlin does not teach: 
the display section simultaneously displays both the information related to driving assistance and the information unrelated to driving assistance during manual driving and automated driving;
wherein a display position of the related information is shifted from a central position in both a height direction of the display region and a width direction of the display region toward a lower side of the display region.
However, Feit teaches a vehicle display that may be operable on autonomous or manual system that may be used to enhance the vehicle, driving, or safety ([0033]). The display may include a first and second display region ([0037]), which may be of different sizes and display applications in different modes or sizes ([0041]). The display includes applications, such as map or route information, which is information related to driving assistance, and entertainment applications, which is information unrelated to driving assistance, displayed simultaneously (Fig 4), and which may be displayed in both an automatic and manual mode. Applications running on the first and second display zone may be swapped between the first and second display zones ([0068]) and the first and second zones of the display device may be unequal in size, for example the first zone may be larger than the second zone (Fig 2). The first display region, Zone A is a central position as it is central in the figures, the second display Zone B region shifts, as shown by example to the right. It is merely design choice of Feit that the shift is only in the width direction and to the right. Specifically there are 8 viable options of such a display shift, shifting 
Would teaches just that, specifically Would explains prioritizing a display using available space based upon a determined hierarchy ([0054]-[0058]). The display may then be ordered based upon prioritizing such that display starts in either the top right, top left, bottom right, or bottom left ([0132]-[0135]). In a case where the information takes up certain required dimensions, then this also results in shifting only width-wise or height-wise.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the display processing of Gothlin, by incorporating the teachings of Feit and Would, such that the display may display applications in two different display regions that may show applications related to both vehicle information and entertainment, and when a display position of the information is shifted it may be shifted in either of or both of the width and height directions, resulting in the specific case where the related information is shifted down.
The motivation to do so is that, as acknowledged by Feit, such a display may be used to enhance the vehicle, driving, or safety ([0033]). Further, as one of ordinary skill would have recognized, different display zones allow for more information to be presented to the user while still being organized and readable, such that the driver is not overwhelmed by the information. Still further, the motivation to prioritize information display in such an order is that, as acknowledged by Would, it allows for a better view of information ([0053]) and improves the display ([0004]).

In regards to claim 10, Gothlin, as modified by Feit and Would, teaches the vehicle display device of claim 1, wherein the information related to driving assistance comprises a plurality of items of 
Feit teaches that an application may be sent to run in the background, thereby transitioning from a displayed state to a not displayed state ([0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the display device of Gothlin, as already modified by Feit and Would, by further incorporating the teachings of Feit, such that applications may be switched between displayed and nondisplayed states.
The motivation to do so is that, as acknowledged by Feit, such a display may be used to enhance the vehicle, driving, or safety ([0033]) and by being able to transition an application to a non-visible state, allows for the display to be less cluttered.

In regards to claim 12, Gothlin, as modified by Feit and Would, teaches the vehicle display method of claim 8, wherein the information related to driving assistance comprises a plurality of items of information, ([0035] display may also be used for route planning, commands or other vehicle related settings, which necessarily includes a plurality of items of information.)
Feit teaches that an application may be sent to run in the background, thereby transitioning from a displayed state to a not displayed state ([0067]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the display method of Gothlin, as already modified by Feit and Would, by further incorporating the teachings of Feit, such that applications may be switched between displayed and nondisplayed states.


In regards to claim 14, Gothlin, as modified by Feit and Would, teaches the non-transitory storage medium of claim 9, wherein the information related to driving assistance comprises a plurality of items of information, ([0035] display may also be used for route planning, commands or other vehicle related settings, which necessarily includes a plurality of items of information.)
Feit teaches that an application may be sent to run in the background, thereby transitioning from a displayed state to a not displayed state ([0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the display instructions of Gothlin, as already modified by Feit and Would, by further incorporating the teachings of Feit, such that applications may be switched between displayed and nondisplayed states.
The motivation to do so is that, as acknowledged by Feit, such a display may be used to enhance the vehicle, driving, or safety ([0033]) and by being able to transition an application to a non-visible state, allows for the display to be less cluttered.

In regards to claim 16, Feit teaches applications running on the first and second display zone may be swapped between the first and second display zones ([0068]). Additionally, the first and second zones of the display device may be unequal in size, for example the first zone may be larger than the second zone (Fig 2). As such, this limitation is merely a case of Feit, in which the related information is initially in the larger zone and is switched to the smaller zone. This is reducing surface area in such a manner. 

The motivation to do so is that, as acknowledged by Feit, distinct display zones may allow for a tactile division ([0038]) which one of ordinary skill in the art would have recognized would allow for the driver to better orient themselves in relation to the screen. This allows the driver to behave more safely in particular during manual driving modes.

In regards to claim 17, Feit teaches applications running on the first and second display zone may be swapped between the first and second display zones ([0068]). Additionally, the first and second zones of the display device may be unequal in size, for example the first zone may be larger than the second zone (Fig 2). As such, this limitation is merely a case of Feit, in which the related information is initially in the larger zone and is switched to the smaller zone. This is reducing surface area in such a manner.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the display method of Gothlin, as already modified by Feit and Would, such that the related information is reduced in surface area during automated driving than during manual driving. 
The motivation to do so is that, as acknowledged by Feit, distinct display zones may allow for a tactile division ([0038]) which one of ordinary skill in the art would have recognized would allow for the driver to better orient themselves in relation to the screen. This allows the driver to behave more safely in particular during manual driving modes.

In regards to claim 18, Feit teaches applications running on the first and second display zone may be swapped between the first and second display zones ([0068]). Additionally, the first and second zones of the display device may be unequal in size, for example the first zone may be larger than the second zone (Fig 2). As such, this limitation is merely a case of Feit, in which the related information is initially in the larger zone and is switched to the smaller zone. This is reducing surface area in such a manner.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the display processing of Gothlin, as already modified by Feit and Would, such that the related information is reduced in surface area during automated driving than during manual driving. 
The motivation to do so is that, as acknowledged by Feit, distinct display zones may allow for a tactile division ([0038]) which one of ordinary skill in the art would have recognized would allow for the driver to better orient themselves in relation to the screen. This allows the driver to behave more safely in particular during manual driving modes.

In regards to claim 19, Feit teaches applications running on the first and second display zone may be swapped between the first and second display zones ([0068]) and the first and second zones of the display device may be unequal in size, for example the first zone may be larger than the second zone (Fig 2). The first display region, Zone A is a central position as it is central in the figures, the second display Zone B region shifts, as shown by example to the right. It is merely design choice of Feit that the shift is only in the width direction and to the right. Specifically there are 8 viable options of such a display shift, shifting only in the width direction to the left or to the right, shifting only in the height direction up or down, shifting in both the width and height direction in towards the top left, top right, bottom left, or bottom right of the display. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the display device of Gothlin, as already modified by Feit and Would, by further incorporating the teachings of Feit and Would, such that when information is shifted, it shifts both in the width and height directions, resulting in the case in which the related information is shifted from a central position to a lower right side of the display region.
The motivation to do so is that, as acknowledged by Feit, two display regions allows for tactile division ([0038]) which one of ordinary skill in the art would have recognized would allow for the driver to better orient themselves in relation to the screen. This allows the driver to behave more safely in particular during manual driving modes. Further, the motivation to prioritize information display in such an order, and thereby allow for shifting to the lower right, is that, as acknowledged by Would, it allows for a better view of information ([0053]) and improves the display ([0004]).

In regards to claim 20, Feit teaches applications running on the first and second display zone may be swapped between the first and second display zones ([0068]) and the first and second zones of the display device may be unequal in size, for example the first zone may be larger than the second zone (Fig 2). The first display region, Zone A is a central position as it is central in the figures, the second display Zone B region shifts, as shown by example to the right. It is merely design choice of Feit that the shift is only in the width direction and to the right. Specifically there are 8 viable options of such a display shift, shifting only in the width direction to the left or to the right, shifting only in the height 
Would teaches just that, specifically Would explains prioritizing a display using available space based upon a determined hierarchy ([0054]-[0058]). The display may then be ordered based upon prioritizing such that display starts in either the top right, top left, bottom right, or bottom left ([0132]-[0135]). In a case where the information takes up certain required dimensions, then this also results in shifting only width-wise or height-wise.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the display method of Gothlin, as already modified by Feit and Would, by further incorporating the teachings of Feit and Would, such that when information is shifted, it shifts both in the width and height directions, resulting in the case in which the related information is shifted from a central position to a lower right side of the display region.
The motivation to do so is that, as acknowledged by Feit, two display regions allows for tactile division ([0038]) which one of ordinary skill in the art would have recognized would allow for the driver to better orient themselves in relation to the screen. This allows the driver to behave more safely in particular during manual driving modes. Further, the motivation to prioritize information display in such an order, and thereby allow for shifting to the lower right, is that, as acknowledged by Would, it allows for a better view of information ([0053]) and improves the display ([0004]).

In regards to claim 21, Feit teaches applications running on the first and second display zone may be swapped between the first and second display zones ([0068]) and the first and second zones of the display device may be unequal in size, for example the first zone may be larger than the second zone (Fig 2). The first display region, Zone A is a central position as it is central in the figures, the second display Zone B region shifts, as shown by example to the right. It is merely design choice of Feit that the 
Would teaches just that, specifically Would explains prioritizing a display using available space based upon a determined hierarchy ([0054]-[0058]). The display may then be ordered based upon prioritizing such that display starts in either the top right, top left, bottom right, or bottom left ([0132]-[0135]). In a case where the information takes up certain required dimensions, then this also results in shifting only width-wise or height-wise.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the display processing of Gothlin, as already modified by Feit and Would, by further incorporating the teachings of Feit and Would, such that when information is shifted, it shifts both in the width and height directions, resulting in the case in which the related information is shifted from a central position to a lower right side of the display region.
The motivation to do so is that, as acknowledged by Feit, two display regions allows for tactile division ([0038]) which one of ordinary skill in the art would have recognized would allow for the driver to better orient themselves in relation to the screen. This allows the driver to behave more safely in particular during manual driving modes. Further, the motivation to prioritize information display in such an order, and thereby allow for shifting to the lower right, is that, as acknowledged by Would, it allows for a better view of information ([0053]) and improves the display ([0004]).

Claims 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gothlin, in view of Feit and Would, in further view of Nesbitt (US 20150106011).
In regards to claim 11, Gothlin, as modified by Feit and Would, teaches the vehicle display device of claim 1, wherein the information related to driving assistance comprises at least one of:
information about a speed of the vehicle, ([0035] driving command shown on display may be related to a speed of the vehicle.)
or
information about lane keeping of the vehicle, ([0035] driving command shown on display may be related to changing lanes or road markings with respect to a current route.) and
Gothlin, as modified by Feit and Would, does not teach:
information about an amount of fuel remaining in the vehicle,
the information unrelated to driving assistance comprises at least one of:
information regarding a distance from the vehicle to a nearest service area,
information regarding an operational state of various facilities at the service area, or
information regarding any souvenirs available at the service area.
However, Nesbitt teaches the display may be adjusted based upon a user input to show information about the points of interest around a vehicle, divided into different regions based on the type of point of interest and showing distance or travel time to them, where points of interest include service areas ([0040], Fig 2c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the display device of Gothlin, as already modified by Feit and Would, by incorporating the teachings of Nesbitt such that upon user input, for example when switched between a manual and autonomous driving state, information regarding points of interest around the vehicle may be displayed including the distances or travel time to them, where points of interest include service areas.


In regards to claim 13, Gothlin, as modified by Feit and Would, teaches he vehicle display method of claim 8, wherein the information related to driving assistance comprises at least one of:
information about a speed of a vehicle, ([0035] driving command shown on display may be related to a speed of the vehicle.)
or
information about lane keeping of the vehicle, ([0035] driving command shown on display may be related to changing lanes or road markings with respect to a current route.) and
Gothlin, as modified by Feit and Would, does not teach:
information about an amount of fuel remaining in the vehicle,
the information unrelated to driving assistance comprises at least one of:
information regarding a distance from the vehicle to a nearest service area,
information regarding an operational state of various facilities at the service area, or
information regarding any souvenirs available at the service area.
However, Nesbitt teaches the display may be adjusted based upon a user input to show information about the points of interest around a vehicle, divided into different regions based on the type of point of interest and showing distance or travel time to them, where points of interest include service areas ([0040], Fig 2c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the display method of Gothlin, as already modified by Feit and Would, by incorporating the teachings of Nesbitt such that upon user input, for example when switched between a 
The motivation to do so is that, as acknowledged by Nesbitt, displaying point of interest information may be helpful for a user ([0005]). One of ordinary skill would have recognized this improves the comfort of the driver and passengers of a vehicle.

In regards to claim 15, Gothlin, as modified by Feit and Would, teaches the non-transitory storage medium of claim 9, wherein the information related to driving assistance comprises at least one of:
information about a speed of a vehicle, ([0035] driving command shown on display may be related to a speed of the vehicle.)
or
information about lane keeping of the vehicle, ([0035] driving command shown on display may be related to changing lanes or road markings with respect to a current route.) and
Gothlin as modified by Feit and Would, does not teach:
information about an amount of fuel remaining in the vehicle,
the information unrelated to driving assistance comprises at least one of:
information regarding a distance from the vehicle to a nearest service area,
information regarding an operational state of various facilities at the service area, or
information regarding any souvenirs available at the service area.
However, Nesbitt teaches the display may be adjusted based upon a user input to show information about the points of interest around a vehicle, divided into different regions based on the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the display instructions of Gothlin, as already modified by Feit and Would, by incorporating the teachings of Nesbitt such that upon user input, for example when switched between a manual and autonomous driving state, information regarding points of interest around the vehicle may be displayed including the distances or travel time to them, where points of interest include service areas.
The motivation to do so is that, as acknowledged by Nesbitt, displaying point of interest information may be helpful for a user ([0005]). One of ordinary skill would have recognized this improves the comfort of the driver and passengers of a vehicle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US 20180093631) teaches a vehicle with a display that prompts a driver to switch between manual and automatic driving modes.
Gearhart et al. (US 20150204688) teaches identifying points of interest along or nearby a route of a vehicle and determining the distance and travel times to them.
Polidi et al. (US 20020138196) teaches displaying points of interest around a vehicle based upon user preferences.
Nakashima (US 10521079) teaches shifting applications on a display area in a vehicle. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 




/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661